Citation Nr: 0940007	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  07-13 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
nasal fracture (traumatic nasal diffusion).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including depression.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for scars on the face 
and skull.

7.  Entitlement to service connection for memory loss.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1958 to 
November 1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2008, as support for his claims, the Veteran 
testified at a hearing at the RO before the undersigned 
Veterans Law Judge of the Board (travel Board hearing).

The Board subsequently remanded this case to the RO in May 
2009, via the Appeals Management Center (AMC), to obtain the 
Veteran's Social Security Administration (SSA) records.  The 
AMC obtained these additional records, continued to deny the 
claims, and returned the case to the Board for further 
appellate consideration.

In September 2009 the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACTS

1.  There is no current evidence of scars on the Veteran's 
face and skull, including as residuals of any injury in 
service, or disability causing memory loss.

2.  The Veteran's tinnitus also has not been etiologically 
linked to his military service, including to any acoustic 
trauma he may have sustained.

3.  An unappealed May 1987 rating decision denied service 
connection for residuals of a head injury - including a 
nasal fracture, because there was no evidence of a nasal 
fracture until many years after service.

4.  The additional evidence received since that May 1987 
rating decision still does not suggest the Veteran has ever 
had a nasal fracture as a result of an injury in service, 
including a head injury or any other trauma.

5.  The Board denied service connection for headaches in 
August 1989, concluding that headaches were first reported 
many years after service.  

6.  The additional evidence received since that August 1989 
Board decision still does not suggest the Veteran has 
headaches attributable to his military service or that began 
during his service.

7.  The Board also denied service connection for an acquired 
psychiatric disorder in August 1989, finding that an acquired 
psychiatric disorder was first reported many years after 
service.  

8.  The additional evidence received since that August 1989 
Board decision still does not suggest the Veteran has an 
acquired psychiatric disorder attributable to his military 
service or that began during his service.

9.  As well, the Board denied service connection for 
hypertension in August 1989, finding that hypertension was 
not clinically demonstrated.  

10.  The additional evidence received since that August 1989 
Board decision still does not suggest the Veteran has 
hypertension that initially developed during or as a result 
of his military service.


CONCLUSIONS OF LAW

1.  Scars on the face and skull were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  A disability causing memory loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The May 1987 rating decision that denied service 
connection for residuals of a head injury, including a nasal 
fracture, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2009).

5.  The additional evidence submitted since that May 1987 
rating decision is not new and material, and the claim for 
service connection for residuals of a head injury, including 
a nasal fracture, is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R §§ 3.102, 3.156, 3.159 (2009).

6.  The Board's August 1989 decision that denied service 
connection for hypertension, headaches, and an acquired 
psychiatric disorder is final.  38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2009).



7.  The additional evidence received since that August 1989 
Board decision is not new and material, and the claims for 
service connection for hypertension, headaches, and an 
acquired psychiatric disorder are not reopened.  
38 U.S.C.A. §§ 5108, 5103(a), 5103A, 5107(b), 7104 (West 
2002); 38 C.F.R. §§ 3.156, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the issues on appeal, 
providing relevant statutes and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a statement of the case (SOC) or a supplemental 
SOC (SSOC), such that the intended purpose of the notice is 
not frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information necessary 
to reopen the claim and of the evidence and information 
needed to establish entitlement to the underlying benefit 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and provide the claimant a notice letter describing 
what evidence would be necessary to substantiate those 
elements required to establish service connection that were 
found insufficient in the previous denial.  VA's Office of 
General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis 
of the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).

The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice 
must include information that a downstream disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id., at 486.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in June 
2005, March 2006, May 2006, and June 2009.  The letters 
informed the Veteran of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The June 2005 letter also 
complies with the Court's holding in Kent, supra, in that it 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection for 
the residuals of a nasal fracture, headaches, hypertension, 
and an acquired psychiatric disorder, and information 
concerning why the RO and Board previously denied these 
claims.  Consequently, the Board finds that adequate notice 
has been provided, as the Veteran was informed of what 
evidence was necessary to substantiate the elements required 
to establish these claims for service connection which were 
found insufficient in the previous denial.

The Board also finds that VA fulfilled its duty to assist the 
Veteran by obtaining all relevant evidence in support of his 
claims, which is obtainable.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159.  VA has made all necessary attempts to obtain all 
relevant medical and other records that he and his 
representative identified.

A medical examination was not provided regarding the 
existence or etiology of the claimed scars on the face and 
skull and memory loss.  VA's duty-to-assist doctrine, 
however, does not require that the Veteran be afforded a 
medical examination concerning these claims because there is 
no supporting evidence that these claimed disabilities 
currently exist, so no possible relationship to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79, 82-83 
(2006); Charles v. Principi, 16 Vet. App. 370 (2002); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There also 
is no suggestion that his tinnitus, though by its very nature 
inherently subjective, is related to his military service 
either.  There is only his unsubstantiated lay allegation.  
See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).



And with respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for residuals of a nasal fracture, headaches, 
hypertension, and an acquired psychiatric disorder, the VCAA 
left intact the requirement that a Veteran present new and 
material evidence to reopen a finally decided claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103.  And inasmuch 
as the Board finds that he has not submitted new and material 
evidence to reopen these claims, for the reasons and bases 
discussed below, there is no legal obligation to schedule him 
for a VA examination concerning these claims unless and until 
he first meets this threshold preliminary obligation.  
38 C.F.R. § 3.159(c)(4)(iii).

Furthermore, as the Board readily acknowledged when remanding 
this case in May 2009, the Veteran's service treatment 
records (STRs) are not available for consideration, and this 
is indeed unfortunate.  Several attempts to obtain these 
records were unsuccessful.  It is presumed they were 
destroyed in a 1973 fire at the National Personnel Records 
Center (NPRC), a military records repository.  When, as here, 
at least a portion of the STRs are lost or missing, VA has a 
heightened duty to consider the applicability of the benefit-
of-the-doubt rule, to assist the Veteran in developing his 
claims, and to explain the reasons and bases for its decision 
...." See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  
See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, 
given the already several unsuccessful attempts by VA to 
obtain these records, and the NPRC's response, the Board 
finds that additional attempts to obtain these records would 
be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  Moreover, 
missing STRs, alone, do not obviate the need for the Veteran 
to still have medical nexus evidence supporting his claim by 
suggesting a correlation between his currently claimed 
condition and his military service.  See Milostan v. Brown, 4 
Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. 
App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991)).



In other words, missing STRs do not lower the threshold for 
an allowance of a claim; there is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  And, sad to say, in this particular instance the 
record does not contain this required supporting medical 
nexus evidence.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or Court.

Lastly, although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Appellant 
or obtained on his behalf be discussed in exhaustive detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  Following the Board's May 2009 
remand, the record now contains the Veteran's lay statements 
and testimony, lay statements from coworkers and relatives, 
his SSA records, as well as the reports of his VA and private 
treatment and evaluation.

II.  Service Connection for Memory Loss and Scars on the Face 
and Skull

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Notwithstanding, service connection also may be granted for 
disability shown after service, when all the evidence, 
including that pertinent to service, shows the disability was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).



Generally, to establish entitlement to service connection, 
there must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The problem with these particular claims at hand for service 
connection for memory loss and scarring on the face and skull 
is that there is insufficient evidence to satisfy the first 
element of Hickson/Pond - namely, there is not the required 
proof of current disability.

Proof of current disability is perhaps the most fundamental 
requirement for establishing entitlement to service 
connection because, without this minimum level of proof, 
there is no valid claim because there cannot possibly be any 
relationship or correlation between the Veteran's military 
service and a condition that for all intents and purposes 
does not even exists.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it).  See also Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for 
past disability).  See, too, McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (noting that the requirement of a 
current disability is satisfied when the claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).



Here, though, the Veteran's post-service medical records do 
not contain any clinical evidence of scarring on his face and 
skull or disability causing or manifested by memory loss.  As 
explained, a grant of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service.  See 38 U.S.C.A. § 1131.  
Without this proof of current disability, there can be no 
valid claim.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997).

Moreover, although the Veteran is competent - even as a 
layman, to proclaim he has memory loss and scarring on his 
face and skull, because this is capable of lay observation 
and experience, his written and oral testimony concerning 
this also must be credible, and it is not in the absence of 
any supporting clinical findings.  38 C.F.R. § 3.159(a)(2).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See, too, 
Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(indicating the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence) and Barr v. Nicholson, 21 
Vet. App. 303 (2007) and Jandreau v. Nicholson, 492 F.3d 
1373, 1377 (Fed. Cir. 2007).

Also keep in mind that memory loss is merely a symptom, not 
an actual disability, especially absent the required 
underlying diagnosis.

As the first element for service connection is entirely 
unsupported, whether there is evidence sufficient to lend 
plausible support to the second and third elements need not 
be decided.



III.  Service Connection for Tinnitus

The Veteran attributes his tinnitus to prolonged exposure to 
excessively loud noise (i.e., acoustic trauma) during his 
military service.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking."  Dorland's 
Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because 
of this inherent subjective nature of tinnitus, a layman such 
as the Veteran is considered competent to report the 
observable manifestations.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) ("ringing in the ears is capable of lay 
observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994).  The question remains, however, whether his lay 
testimony is also credible.  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the Court stated that "the absence of 
corroboration in the service records, when there is nothing 
in the available records that is inconsistent with other 
evidence, does not relieve the BVA of its obligations to 
assess the credibility and probative value of the other 
evidence."

The Veteran's military personnel record, DD Form 214 (Armed 
Forces of the United States Report of Transfer or Discharge), 
shows he was trained as a medical corpsman, so not the type 
of responsibility in service that necessarily would have 
involved prolonged exposure to excessively loud noise, that 
is, above and beyond the run-of-the-mill training and drills 
that each and every soldier routinely participates in 
intrinsic to their service.

An October 2005 VA outpatient record also indicates the 
Veteran has worked in his civilian life as a pianist - a 
type of job, profession, hobby or activity that necessarily 
requires uninterrupted hearing of the various notes, 
cadences, etc., to be fully appreciated.  So this, too, goes 
against any notion that he has experienced recurrent or 
continuous tinnitus since his military service, to in turn 
establish continuity of symptomatology since his discharge.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).



The net result is that his lay assertions to the contrary are 
not credible, and there is no medical evidence on file 
otherwise relating his tinnitus to his military service.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

For these reasons and bases, the preponderance of the 
evidence is against the claim, meaning there is no reasonable 
doubt to resolve in his favor, and his claim must be denied.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

IV.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Residuals of a 
Head Injury, Including a Nasal Fracture

The Veteran is also seeking service connection for residuals 
of a head injury, including a nasal fracture.  However, the 
Board must first determine whether there is new and material 
evidence to reopen this claim since an unappealed, 
and therefore final and binding, rating decision denied this 
claim in May 1987.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996).  The Board must make this threshold 
preliminary determination, regardless of what the RO 
determined, because this in turn affects the Board's 
jurisdiction to adjudicate the claim on its underlying 
merits.  McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).



In the prior May 1987 rating decision mentioned, the RO 
denied service connection for residuals of a head injury - 
including a nasal fracture, because the evidence then of 
record did not show that any nasal fracture residuals related 
to the Veteran's military service, including to any trauma he 
may have sustained.  The RO focused on the fact that, 
although his STRs were unavailable (to document such an 
injury), there was no evidence of a nasal problem until 1981 
when a deviated septum was diagnosed.  That was far removed 
from his military service, indeed by decades, which had ended 
in November 1959.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

Also when denying this claim in May 1987, there was no 
medical nexus evidence otherwise attributing any then current 
nasal fracture or associated residuals to the Veteran's 
military service.  He was notified of that May 1987 rating 
decision denying his claim and apprised of his appellate 
rights in a letter dated later that same month.  And although 
he submitted a timely notice of disagreement (NOD) 
in response, to initiate an appeal of this claim, after 
receiving a statement of the case (SOC) he did not then 
perfect his appeal to the Board by filing a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200.  Consequently, that decision 
is final and binding on him based on the evidence then of 
record and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 
20.1103.

In May 2005, the Veteran filed a petition to reopen this 
claim.  Under VA law and regulation, if new and material 
evidence is presented or secured with respect to a final 
decision, the Secretary shall reopen and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.



When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 
U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. 
Cir. 1998).  According to VA regulation, "new" means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, related 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. In Winter v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id, at 284.



In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").

The evidence that must be considered in this appeal in 
determining whether there is a basis for reopening the 
Veteran's claim is evidence that has been added to the record 
since the May 1987 rating decision.  Since that decision, the 
Veteran has submitted SSA, VA, and private medical records 
listing a diagnosis of deviated nasal septum.

These records are "new" in that they did not exist at the 
time of the final and binding May 1987 rating decision.  
However, since none of these records suggests the Veteran's 
deviated septum is related to his military service, including 
to any injury or other trauma he may have sustained in 
service, these additional records are not also material to 
this claim.  See, e.g., Hickson v. West, 11 Vet. App. 374, 
378 (1998).  See, too, Morton v. Principi, 3 Vet. App. 508 
(1992) (per curiam) (medical records describing Veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen a claim for 
service connection based on new and material evidence).  In 
other words, these newly submitted medical records neither 
relate to an unestablished fact necessary to substantiate 
this claim nor raise a reasonable possibility of 
substantiating this claim.  So these records are not a basis 
for reopening this claim.  See 38 C.F.R. § 3.156.



In addition to the newly submitted medical evidence, the 
Board also has considered the Veteran's lay statements in 
support of his claim, including testimony presented during 
his July 2008 hearing.  But he merely recounts or reiterates 
statements and arguments he made prior to the RO denying his 
claim in May 1987.  So, in essence, his additional statements 
and arguments to this same effect are cumulative and 
redundant.  Bostain v. West, 11 Vet. App. 124 (1998) (lay 
hearing testimony that is cumulative of previous contentions 
considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).

As a whole, the evidence received since the May 1987 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
May 1987 rating decision remains final and binding on the 
Veteran, and the appeal to reopen the claim is denied.  
Moreover, in the absence of this required new and material 
evidence, the benefit-of-the-doubt rule does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

To reopen this claim, the Veteran needs to submit medical or 
other competent evidence suggesting he has residual 
disability from a nasal fracture or other head injury in 
service.

V.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Headaches

The Veteran is also claiming entitlement to service 
connection for headaches.  Service connection was originally 
denied for headaches in a December 1984 rating decision, and 
again in the May 1987 rating decision already mentioned when 
discussing his claim for residuals of a nasal fracture.  He 
appealed the RO's decision denying his headache claim to the 
Board.  But in an August 1989 decision, the Board also denied 
his claim for service connection for headaches.  And absent 
an appeal of the Board's decision, that decision is final and 
binding on him based on the evidence then of record.  
38 U.S.C.A. § 7104(b).  He may, however, submit new and 
material evidence to reopen this claim.  38 U.S.C.A. § 5108.

Therefore, before addressing this claim on the merits, the 
Board again must determine whether new and material evidence 
has been submitted since the Board's August 1989 decision.  
Barnett, 83 F.3d at 1383-84.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996); Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001); and VAOPGCPREC 05-92 (March 4, 1992).

The evidence of record at the time of that August 1989 Board 
decision included a post-service private treatment record 
dated in 1981 noting the Veteran had complained of headaches 
for the previous 1.5 years, so since 1979 or 1980 or 
thereabouts.  There also were lay statements from relatives 
and coworkers attesting that he experienced headaches.  But 
the Board determined the headaches were first noted many 
years after service - keeping in mind his service ended in 
1959, and were not otherwise shown by the evidence then on 
file to have been incurred or aggravated by his service.

In May 2005, the Veteran filed a petition to reopen this 
claim.  Evidence submitted since the Board's August 1989 
decision includes numerous VA and private treatment records, 
but none of which suggests his headaches are related to his 
military service or began during his service.  In this 
regard, VA treatment records show he was seen for temporal 
headaches in September 1990.  SSA disability determination 
records dated in November 1990 include a diagnosis of 
headaches.  Other VA treatment records show he was seen in 
March 1993 for complaints of headaches and nasal drainage.  
But when denying his claim in August 1989, the Board readily 
acknowledged that he had headaches, so these additional 
records merely reaffirming this already acknowledged point is 
not new evidence.  More importantly, none of these additional 
records suggest these headaches are in any way attributable 
to his military service or that they began during his 
service.  Spalding v. Brown, 10 Vet. App. 6, 11 (1996).

Thus, this newly submitted evidence, by itself or in 
connection with evidence already in the file, does not relate 
to an unestablished fact necessary to substantiate this claim 
for service connection for headache.  See 38 C.F.R. § 3.156.



The only other evidence to be considered is the lay 
statements also mentioned.  But in Moray v. Brown, 5 Vet. 
App. 211 (1993), the Court noted that lay persons are not 
competent to offer medical opinions or diagnoses, including 
insofar as the cause of the diagnoses, and that such evidence 
does not provide a basis on which to reopen a claim for 
service connection.  Indeed, in Routen v. Brown, 10 Vet. App. 
183, 186, (1997), the Court specifically noted that "[l]ay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C. 5108."

In conclusion, the evidence received since the August 1989 
Board decision, when viewed either alone or in light of all 
of the evidence of record, is not new and material with 
respect to the Veteran's claim of entitlement to service 
connection for headaches.  Accordingly, this claim is denied.  
And absent this required new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

VI.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for an Acquired 
Psychiatric Disorder, Including Depression

Service connection was originally denied for an acquired 
psychiatric disorder in the May 1987 rating decision already 
mentioned.  The Veteran appealed the denial of this claim to 
the Board.  But in an August 1989 decision, the Board also 
denied this claim.  And he did not also appeal the Board's 
decision, so it is final and binding on him based on the 
evidence then of record.  38 C.F.R. § 20.1100.  The Board's 
decision also subsumed the RO's decision denying this claim.  
38 C.F.R. § 20.1104.

So the Board must once again make the initial determination 
of whether new and material evidence has been submitted since 
that final and binding August 1989 Board decision to reopen 
this claim.  Barnett, 83 F.3d at 1383-84.



The Board's August 1989 decision denying this claim for an 
acquired psychiatric disorder, inclusive of depression, was 
premised on their being no competent evidence attributing 
this disorder to the Veteran's military service.  In coming 
to this unfavorable conclusion, the Board pointed out that an 
acquired psychiatric disorder was not reported until many 
years after service.  See again Maxon v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).

The evidence of record at the time included post-service VA 
treatment records showing treatment for a psychiatric 
disorder that was primarily diagnosed as an anxiety disorder.  
See Clemons v. Shinseki, 23 Vet App 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).

After considering the SSA, VA, and private treatment records 
submitted since that decision, the Board sees that none of 
these additional records suggests the Veteran has an acquired 
psychiatric disorder as a result of his military service or 
that initially manifested while he was in service.  So there 
continues to be no supporting medical nexus evidence.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) has held that a Veteran seeking 
disability benefits must establish not only the existence of 
the disability he is claiming, but also a connection between 
this disability and his military service.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

These newly submitted records show the Veteran has been 
diagnosed with various psychiatric disorders, however, none 
of these additional records provide the required linkage to 
his military service.  In other words, this additional 
evidence received since the Board's August 1989 decision, 
when viewed either alone or in light of all of the evidence 
of record, is not new and material with respect to the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  

The only other evidence for consideration consists of the 
Veteran's lay statements in support of his claim.  But, as 
already explained, they, too, are cumulative and redundant 
since they merely reiterate previously made arguments and 
since he does not have the necessary medical training and/or 
expertise to link his psychiatric disorder, regardless of the 
specific diagnosis, to his military service.  Hence, the 
Board's August 1989 decision remains final and binding on 
him, and his appeal to reopen this claim is denied.  Also, 
absent this required new and material evidence, the benefit-
of-the-doubt rule does not apply.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

VII.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim for Service Connection for Hypertension

Service connection was originally denied for hypertension in 
the May 1987 rating decision previously discussed.  The 
Veteran appealed the denial of this claim in that decision to 
the Board.  But in an August 1989 decision, the Board also 
denied this claim for hypertension, and he did not in turn 
also appeal the Board's decision.  So it is final and binding 
on him based on the evidence then of record.  38 C.F.R. 
§ 20.1100.

The Board, therefore, must once again make the initial 
determination of whether new and material evidence has been 
submitted since that August 1989 decision to reopen this 
claim.  Barnett, 83 F.3d at 1383-84.

In denying the claim in August 1989, the Board pointed out 
that hypertension had not been clinically demonstrated.  At 
the time, the record did not include any evidence regarding a 
medical diagnosis of hypertension, meaning persistently 
elevated blood pressure.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  And absent this required proof that the Veteran had 
hypertension, there necessarily could not be any resulting 
correlation with his military service.



The newly submitted records include SSA, VA, and private 
treatment records.  A review of the VA outpatient records 
shows the Veteran has been receiving treatment for essential 
hypertension, so there is no longer any dispute he has 
hypertension.  Therefore, these additional records are "new" 
in that they did not exist at the time of the Board's August 
1989 decision, including importantly confirming he had 
hypertension.  Still though, none of these additional records 
suggest his hypertension is related to his military service, 
or that it began during his service, so these additional 
records are not also material to this claim.  Evidence must 
be both new and material to reopen a claim.  So these newly 
submitted medical records neither relate to an unestablished 
fact necessary to substantiate the claim nor raise a 
reasonable possibility of substantiating the claim.  Thus, 
these additional records cannot serve as grounds for 
reopening the claim.  See 38 C.F.R. § 3.156.

Moreover, under Routen and Moray, the Veteran's lay 
statements are not considered material within the meaning of 
38 C.F.R. § 3.156.  Hence, the August 1989 Board decision 
remains final and binding, and the appeal is denied.  Absent 
this required new and material evidence, the benefit-of-the-
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

Service connection for scars on the face and skull is denied.  

Service connection for a disability manifested by memory loss 
is denied.

Service connection for tinnitus is denied.

The petition to reopen the claim for service connection for 
residuals of a nasal fracture is denied.

The petition to reopen the claim for service connection for 
headaches is denied.

The petition to reopen the claim for service connection for 
an acquired psychiatric disorder is denied.

The petition to reopen the claim for service connection for 
hypertension is denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


